DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein two end faces of the rotor core respectively protrude out of two end faces of the stator core in an axial direction of the rotary transformer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 7,646,194) in view of Zhou et al. (US 2013/0020896).
Regarding claim 1, Makino teaches a rotary transformer (5; resolver) comprising: 
a stator (51) comprising: 
a stator core (511), 
an input winding (one phase excitation coil) and an output winding (two phase output coil), being configured to be wound around the stator core (511), 
a plurality of stator slots (col. 5 line 57) provided in an inner side wall (510) of the stator core (511), wherein the plurality of stator slots are distributed in a circumferential direction of the stator (10) and configured to communicate two ends of the stator core (511) respectively, and 
stator teeth (5112) formed between any adjacent two of the stator slots, for respectively winding the input winding and the output winding; and 
a rotor (52) comprising a rotor core (521) sleeved in the stator core (511), 
wherein: 
an air gap (g) is defined between the inner side wall (510) of the stator core (511) and an outer side wall of the rotor core (521; FIG 3), and 
during rotation of the rotor (52), a length δ of the air gap (g) in the circumferential direction and a mechanical rotation angle θ of the rotor (20) satisfy a sinusoidal function relationship (col. 5 lines 26-40), and the length δ changes periodically according to the functional relationship to define a shape of the rotor core (521). 
While Makino discloses minimizing potential errors caused by the harmonic components of the resolver, it does not explicitly disclose “a length of the air gap in the circumferential direction and a mechanical rotation angle of the rotor satisfy a sinusoidal function relationship containing third-harmonic components.”
Zhou discloses a length of the air gap in the circumferential direction and a mechanical rotation angle of the rotor (20) satisfy a sinusoidal function relationship containing third-harmonic components ([0019] the outer surface of the rotor is shaped to have an air gap flux density of sinusoidal shape and to inject third-order harmonic frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Makino in view of Zhou to incorporate a length of the air gap in the circumferential direction and a mechanical rotation angle of the rotor satisfy a sinusoidal function relationship containing third-harmonic components, for the advantages of reducing third-order harmonics, which causes electromagnetic noise, torque ripple and vibration.
Regarding claim 4/1, Makino in view of Zhou was discussed above in claim 1. Makino further teaches the length δ of the air gap (g) satisfies both a first sinusoidal component distribution and a third sinusoidal component distribution of the mechanical rotation angle θ of the rotor (52; see equations below), i.e. and the length δ and the mechanical rotation angle θ satisfy δ=f(cos(pθ), cos (3pθ)),
wherein p is the number of pairs of poles of the rotor (52; axial double angle n is equal to the number of protrusions (poles) of the rotor).
                
                    
                        
                            1
                        
                    
                     
                    g
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                            c
                            o
                            s
                            ⁡
                            (
                            n
                            θ
                            )
                        
                    
                    +
                    K
                    (
                    1
                    -
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    2
                                    n
                                    θ
                                
                            
                        
                    
                    )
                
            
	If you multiply                         
                            
                                
                                    c
                                    o
                                    s
                                    ⁡
                                    (
                                    n
                                    θ
                                    )
                                
                                
                                    c
                                    o
                                    s
                                    ⁡
                                    (
                                    n
                                    θ
                                    )
                                
                            
                        
                     to the right side of the addition sign in equation (1), you get:
                
                    
                        
                            2
                        
                    
                     
                    K
                    
                        
                            1
                            -
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            n
                                            θ
                                        
                                    
                                
                            
                        
                    
                    *
                    
                        
                            c
                            o
                            s
                            ⁡
                            (
                            n
                            θ
                            )
                        
                        
                            c
                            o
                            s
                            ⁡
                            (
                            n
                            θ
                            )
                        
                    
                
            
	If you take just the top part of equation (2), you get:
                
                    
                        
                            3
                        
                    
                     
                    K
                    
                        
                            1
                            -
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            2
                                            n
                                            θ
                                        
                                    
                                
                            
                        
                    
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                
            
                
                    K
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                    -
                    K
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    2
                                    n
                                    θ
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            n
                                            θ
                                        
                                    
                                
                            
                        
                    
                
            
                
                    K
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                    -
                    K
                    
                        
                            2
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    2
                                
                            
                            
                                
                                    n
                                    θ
                                
                            
                            -
                            1
                        
                    
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                
            
                
                     
                    K
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                    -
                    2
                    K
                    
                        
                            c
                            o
                            s
                        
                        
                            3
                        
                    
                    
                        
                            n
                            θ
                        
                    
                    +
                    K
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                
            
                
                    2
                    K
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                    -
                    
                        
                            1
                        
                        
                            2
                        
                    
                    (
                    3
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    n
                                    θ
                                
                            
                        
                    
                    +
                    
                        
                            cos
                        
                        ⁡
                        
                            
                                
                                    3
                                    n
                                    θ
                                
                            
                        
                    
                    )
                
            
	If you put equation (3) back into equation (1), you get:
                
                    
                        
                            4
                        
                    
                     
                    g
                    =
                     
                    
                        
                            1
                        
                        
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    i
                                                    n
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    g
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                            c
                            o
                            s
                            ⁡
                            (
                            n
                            θ
                            )
                        
                    
                    +
                    
                        
                            2
                            K
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            n
                                            θ
                                        
                                    
                                
                            
                            -
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            (
                            3
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            n
                                            θ
                                        
                                    
                                
                            
                            +
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            3
                                            n
                                            θ
                                        
                                    
                                
                            
                            )
                        
                        
                            c
                            o
                            s
                            ⁡
                            (
                            n
                            θ
                            )
                        
                    
                
            
	The above equation (4) shows that Makino discloses an air gap length that satisfy both a first sinusoidal component distribution and a third sinusoidal component distribution of the rotor. 
Regarding claim 8/1, Makino in view of Zhou was discussed above in claim 1. Makino further teaches a limiting groove is provided in an inner side wall of a shaft hole of the rotor core (521).

    PNG
    media_image1.png
    406
    461
    media_image1.png
    Greyscale

	Regarding claim 9/1, Makino in view of Zhou was discussed above in claim 1. Zhou further teaches the number of the stator teeth (42) is an integer multiple of 12 (FIG 1 shows 72 teeth, which is an integer multiple of 12).
Regarding claim 10/1, Makino in view of Zhou was discussed above in claim 1. Makino further teaches the stator core (511) comprises an axial superposition structure of a plurality of silicon steel sheets (thin magnetic steel plates; col. 4 lines 29-30) along a rotating shaft (31) of the rotor core (521), and 
the rotor core (521) comprises an axial superposition structure of a plurality of silicon steel sheets (thin magnetic steel plates col. 4 lines 50-51) along a rotating shaft (31) of the rotor core (521); 
wherein two end faces of the rotor core (521) respectively protrude out of two end faces of the stator core (511) in an axial direction of the rotary transformer (5; FIG 2 discloses the rotor core has longer axial length than the stator core).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 7,646,194) in view of Zhou et al. (US 2013/0020896) as applied to claim 1 above, and further in view of Ringland et al. (US 3,705,343).
Regarding claim 2/1, Makino in view of Zhou was discussed above in claim 1. Makino further teaches the input winding comprises excitation windings (col. 4 lines 40-41).
Makino fails to explicitly disclose the output winding comprises sinusoidal windings and cosinoidal windings,
wherein two of the stator teeth are arranged between any adjacent two of the excitation windings at intervals, so as to respectively wind the sinusoidal windings and the cosinoidal windings.
Ringland teaches the output winding comprises sinusoidal windings (62, 64, 66, 68, 70, 72) and cosinoidal windings (61, 63, 65, 67, 69, 71),
wherein two of the stator teeth (2, 3, 5, 6, 8, 9, 11, 12) are arranged between any adjacent two of the excitation windings (81, 84, 87, 90) at intervals, so as to respectively wind the sinusoidal windings (62, 66, 68, 72) and the cosinoidal windings (63, 65, 69, 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Makino in view of Zhou to incorporate Ringland to teach the output winding comprises sinusoidal windings and cosinoidal windings, wherein two of the stator teeth are arranged between any adjacent two of the excitation windings at intervals, so as to respectively wind the sinusoidal windings and the cosinoidal windings, as how to arrange the input and output windings are simple design choices one of ordinary skill in the art could make with predictable results, and also the arrangement of the windings provide an improved resolver.
Regarding claim 3/2, Makino in view of Zhou and Ringland was discussed above in claim 2. Ringland further teaches the sinusoidal windings (62, 66, 68, 72) are wound on two sides of one of any adjacent two of the excitation windings (81, 84, 87, 90), and the cosinoidal windings (63, 65, 69, 71) are wound on two sides of the other excitation winding (81, 84, 87, 90).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 7,646,194) in view of Zhou et al. (US 2013/0020896) as applied to claim 1 above, and further in view of Yura et al. (DE 102012007444 A1).
Regarding claim 7/1, Makino in view of Zhou and Ringland was discussed above in claim 1. Makino in view of Zhou fails to explicitly disclose the number of coil turns of the excitation winding on each stator tooth is the same; and
the number of coil turns of the sinusoidal winding is the same as that of the cosinoidal winding.
Yura discloses the number of coil turns of the excitation winding (excitation coils) on each stator tooth (tooth portions) is the same; and
the number of coil turns of the sinusoidal winding (sense coil groups 14, 16, 18) is the same as that of the cosinoidal winding.

    PNG
    media_image2.png
    96
    1081
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Makino in view of Zhou to incorporate Yura to teach the number of coil turns of the excitation winding on each stator tooth is the same; and the number of coil turns of the sinusoidal winding is the same as that of the cosinoidal winding, for the advantages of increasing the angular accuracy of the resolver.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, the specific limitation of “the length δ of the air gap and the mechanical rotation angle θ of the rotor further satisfy the following equation:
            
                δ
                =
                
                    
                        K
                        
                            
                                δ
                            
                            
                                m
                                i
                                n
                            
                        
                    
                    
                        1
                        +
                        
                            
                                K
                                -
                                1
                            
                        
                        
                            
                                cos
                            
                            ⁡
                            
                                
                                    
                                        p
                                        θ
                                    
                                
                            
                        
                        -
                        k
                        c
                        o
                        s
                        (
                        3
                        p
                        θ
                        )
                    
                
                ,
            
        
	wherein δmin is the minimum length of the air gap, K is a first sinusoidal component coefficient, and k is a third sinusoidal component coefficient, 1˂K˂2, 0˂k˂(K-1).
	Makino and Zhou both discloses an equation of the length of the air gap which contains first and third sinusoidal component coefficient, but fails to teach the exact equation as claimed in claim 5.
	Kobayashi et al. (US 2005/0023921) also discloses a resolver, an equation of the air gap between the rotor and the stator, but fails to teach the exact equation as claimed in claim 5.
	Claim 6 is allowable for depending upon claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al. (US 2005/0023921): discussed above in allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/MINKI CHANG/Examiner, Art Unit 2834